This is an appeal from a decision and award of the Workmen’s Compensation Board which found an occupational disease of bronchial asthma and bronchitis as the result of exposure to flour while engaged as a pizza chef. The record established that on January 21, 1956 the claimant filed a claim for the above-mentioned pulmonary disease. There was substantial medical testimony that the claimant developed this condition and that it was causally related to the work he did and his exposure to flour dust. One of the doctors referred to the condition as “ baker’s asthma ”. The record presents a claimant with a continuous series of new physical conditions for which he had sought and received compensation. Be that as it may the present record sustains the finding of the board of an occupational disease. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.